DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election filed 2/11/21. Applicants have elected without traverse Group I, drawn to claims 26-31. The Office will withdraw the species election for the sequences. Therefore, claims 26-31 are examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 2/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4. The following is an examiner’s statement of reasons for allowance: The antibody comprising a heavy chain complementarity determining region 1 (HCDR1), a HCDR2, a HCDR3, and a light chain complementarity determining region 1 (LCDR1), a LCDR2 and a LCDR3, having the polypeptide sequences of SEQ ID NO: 37, 38, 40, 42, 45, and 81, are found to be free of prior art. Further, the antibody comprising a heavy chain complementarity determining region 1 (HCDR1), a HCDR2, a HCDR3, and a light chain complementarity determining region 1 (LCDR1), a LCDR2 and a LCDR3, having the polypeptide sequences of SEQ ID NO: 37, 38, 40, 42, 45, and 57, are also found to be free of prior art.
 In addition, an antibody comprising VL of SEQ ID NO: 83 and VH of SEQ ID NO: 8 are also found to be free of prior art. Likewise, an antibody comprising VL of SEQ ID .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion	5. Claims 26-31 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645   

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645